Title: To John Adams from C.W.F. Dumas, 3 December 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
LaHaie 3e. Xbe. 1781 au matin

Je me proposois de vous écrire ce soir, pour vous apprendre la Résolution unanime que doit se prendre ce matin aux Etats-Généraux, pour la Garantie, par L. H. P. des 5 millions de florins que la France empruntera ici pour prêter aux Etats-Unis, lorsqu’on est venu m’apporter les deux Lettres ci-jointes, arrivées ici par la voie d’Ostende, où je suppose qu’un Vaisseau Américain aura abordé depuis peu. Je n’ai point hésité d’en payer le port demandé et même d’y ajouter une petite douceur au Porteur de Lettres, qui croit se souvenir qu’il y a encore une Lettre pour vous au Bureau, laquelle il m’a promis de chercher, si elle y est encore, et de me l’apporter. Quant à celles-ci, je me hâte de vous les acheminer par la Barque Marchande de ce jour. J’espere que leur contenu vous donnera sureroît de contement, et que vous voudrez bien me faire part des bonnes nouvelles qu’elles peuvent vous porter. Vous verrez, en les ouvrant que le couvert de l’une a souffert du frottement. Il me paroît cependant qu’on ne l’a pas ouvert, ni pu tirer le contenu pour le lire.
Mr. l’Ambr. de France m’a appris que vous aviez reçu de nouvelles Instructions du Congrès, pour insister sur une Réponse de cette République à votre démarche du mois d’Avril dernier, et concerter la Négociation avec le Ministre de France ici: qu’il n’attend que la Résolution dont je parle ci-dessus, pour se mettre en chemin pour Versailles, où il conferera, entre autres articles, sur celui-ci avec le Ministre des affaires étrangeres: qu’il vous écrira ensuite, et me fera passer ici sa Lettre pour vous. Je l’ai prévenu de mon côté, que lor­sque l’Assemblée d’Hollde. sera séparée, ce qui aura lieu dans 19 jours ou 3 semaines, j’aurois l’honneur de passer les Fêtes avec vous; et que si, dans mon absence, on remettoit quelque chose chez moi de sa part, ma femme me le feroit parvenir exactement.
J’ai eu l’honneur dernierement, de vous écrire une court Lettre de Leide au sujet de la glorieuse Burgoynisation de Cornwallis. On ne s’occupe dans l’Assemblée ici que de l’Affaire du D—; mais de la maniere dont on s’en occupe, on sera encore longtemps avant d’en venir à quelque décision. Si je devois détailler dans une Lettre tous les incidens qui arrivent à ce sujet d’un jour à l’autre, il y auroit dequoi remplir 20 pages. Il y en a cependant de curieux, que je garde pour nos entretiens futurs à Amsterdam.

Mon Epouse et ma fille vous présentent leurs honneurs, et j’ai celui d’être avec très grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas

